x

REVISED 12/15

In re

UNITED STATES BANKRUPTCY COURT
DISTRICT OF MINNESOTA FOURTH DIVISION

Case No.

LOREAL R LOFTUS

Debtor(s).

SIGNATURE DECLARATION

[¥i PETITION, SCHEDULES & STATEMENTS

(0 CHAPTER 13 PLAN

[_] VOLUNTARY CONVERSION, SCHEDULES AND STATEMENTS
[] AMENDMENT TO PETITION, SCHEDULES & STATEMENTS

LJ MODIFIED CHAPTER 13 PLAN

[J OTHER (PLEASE DESCRIBE: )

| [Wel], the undersigned debtor(s) or authorized representative of the debtor, make the following deciarations under
penalty of perjury:

1.

Date:

The information | have given my attorney for the electronically filed petition, statements, schedules,
amendments, and/or chapter 13 plan, as indicated above, is true and correct;

The Social Security Number or Tax Identification Number | have given to my attorney for entry into the
court’s Case Management/Electronic Case Filing (CM/ECF) system as a part of the electronic
commencement of the above-referenced case is true and correct;

(individual debtors only] If no Social Security Number was provided as described in paragraph 2 above,
itis because | do not have a Social Security Number;

| consent to my attorney electronically filing with the United States Bankruptcy Court my petition,
statements and schedules, amendments, and/or chapter 13 plan, as indicated above, together with a
scanned image of this Signature Declaration;

My electronic signature contained on the documents filed with the Bankruptcy Court has the same effect
as if it were my original signature on those documents; and

[corporate and partnership debtors only] | have been authorized to file this petition on behalf of the
debtor.

piel 94 7949

SLs

 

Aeeal iA
x (pdx
“Signature of Debtor1 or Authorized
Representative Signature of Debtor 2

LOREAL R LOFTUS

 

Printed Name of Debtor 1 or Printed Name of Debtor 2
Authorized Representative

Software Copyright (c} 1996-2018 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
